NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                  Decided: May 17, 2022


                      S22A0158. PERKINS v. THE STATE.


       WARREN, Justice.

       Andreas Perkins was tried and convicted by a Fulton County

jury of malice murder and other crimes in connection with the

shooting death of Randy Menefee. 1 Perkins raises four claims of


       1Menefee was killed on January 26, 2014. On May 2, 2014, a Fulton
County grand jury issued a multiple-count indictment against Perkins and
three other co-defendants: Jamal Chandler, Demario Franklin, and Jyquan
Mitchell. Perkins was charged with participation in criminal street gang
activity (Count 1), malice murder (Count 2), three counts of felony murder
(Counts 3-5, predicated on the crimes charged in Counts 8, 9, and 12), armed
robbery (Count 8); aggravated assault of Menefee (Count 9); aggravated
assault of Chekella Glover (Count 10), aggravated assault of Menefee’s minor
daughter (Count 11), burglary in the first degree (Count 12), cruelty to children
in the first degree (Count 13), and possession of a firearm during the
commission of a felony (Count 14). Perkins and his co-defendants were tried
twice jointly. At the first trial, held in June 2016, the trial court granted
Perkins and his co-defendants a directed verdict of acquittal on the gang count,
and the other counts ended in a mistrial after a hung jury. At the second trial,
held in March 2017, the jury found Perkins and Chandler guilty of all the
remaining counts and fully acquitted Franklin and Mitchell. On April 7, 2017,
the trial court sentenced Perkins to serve life in prison for malice murder, a
consecutive 20 years for armed robbery, four 20-year terms for Counts 10-13,
error on appeal: (1) the evidence presented at trial was insufficient

to support his convictions for burglary and two counts of aggravated

assault; (2) the trial court erred by denying Perkins’s motion for

mistrial after a witness improperly made a reference to gangs; (3)

the trial court abused its discretion when it admitted five photos

that allegedly implied that Perkins was involved in gang activity;

and (4) Perkins’s trial lawyer was constitutionally ineffective when

he failed to request certain jury instructions. Seeing no reversible

error, we affirm.

     1. The evidence presented at trial showed the following.

Menefee and Chekella Glover were dating.              Menefee lived with

Glover at her apartment in the Allen Temple Court apartment




each to run consecutively to the armed-robbery count, and a 5-year concurrent
term for possession of a firearm during the commission of a felony. The other
counts were merged or vacated by operation of law for sentencing purposes.
Perkins timely filed a motion for new trial on March 29, 2017, which he later
amended through new counsel. After a hearing, the trial court denied the
motion as amended on June 10, 2021. Perkins filed a timely notice of appeal.
The case was docketed in this Court for the term beginning in December 2021
and was orally argued on January 19, 2022.



                                     2
complex, but he only slept there overnight “sometimes.” 2 On the

evening of January 26, 2014, Menefee was sleeping in Glover’s

apartment while Glover and J.R., Menefee’s daughter, were sitting

on the sofa watching television. Menefee’s other daughter, A.R., was

in an apartment below, having her hair braided. At one point,

Glover said that she thought that A.R. was “coming up because her

hair was almost . . . finished,” and J.R. heard “three light knocks” on

the door. When Glover opened the door, however, four armed men

wearing masks came in, with one of the men putting a gun in her

face and backing her into the apartment as the group demanded

money.

     According to J.R., who was 11 years old at the time of the

crimes and later testified at trial, the four men were wearing “all

black,” “had masks on,” and carried guns, and one of the men had

dreadlocks that stretched “[a]lmost down the back.” One of the men

pointed a gun in J.R.’s face and demanded to know “where the money



     2  When asked at trial, both Menefee’s sister and Menefee’s daughter,
J.R., agreed that Menefee was “living” at the Allen Temple apartments.
                                    3
at.” As Menefee woke up, Glover called out to him and told him to

“[j]ust give them the money.” Menefee agreed, and Glover “ran to

the drawer and got some money. She got a whole bunch of stuff. She

picked up a lot of stuff and gave it to them.” After the men “took the

money, they shot [Menefee] in the chest and in the shoulder and

while he fell, he grabbed a pillow . . . and he got flipped over

somehow.” The men then left the apartment, and J.R. heard “a lot

of gunshots as they were going out the door.”

     Glover’s description of the crimes was similar to J.R.’s. She

testified that she heard a knock at the door and thought it was

A.R.—but when she opened the door, four armed men came in

“demanding money.” One of the men wore Timberland boots. Glover

was afraid for her life because a gun was “in [her] face.” At that

point, Menefee woke up and told Glover to “give them the money out

[of] the drawer,” so Glover took cash from the drawer in the kitchen

and gave it to the men. The men then started “going out the door

and as they went out the door, they started shooting.” And “[w]hen

they went out the door, the last person turned around like slanted

                                  4
as he was going out the door and started shooting inside the

apartment and that’s when—when the door closed, they was still

shooting in the hallway.”      Glover further testified that Menefee

made money by selling drugs, that he sold the drugs from the

apartment, and that he typically kept $3,000 to $4,000 on his person.

In the kitchen was a “glass pot that [Menefee] used to cook []

cocaine.”

     After the men left, J.R. went downstairs to find her sister.

When J.R. came back upstairs, she saw two unmasked men inside

Glover’s apartment who appeared to be the “guys [who] were in the

[apartment] shooting” minutes earlier. J.R. said they “looked kind

of familiar” because of “[t]he dreads, the hat that was in there, the

skull hat that they came back with, the dark-skinned dude came

back with, the black one, that looked familiar.” 3    Glover recognized

the two men as Perkins and Jamal Chandler, with whom she was

acquainted. In that regard, Glover testified that, several minutes



     3 It is undisputed that Perkins had dreadlocks at the time the crimes
were committed.
                                    5
after the masked men left her apartment, she opened the door

“outside to get help” and saw Perkins and Chandler on her “porch”

or “patio,” with Perkins wearing Timberland boots. Glover thought

it was “odd” for them to be there because there “was always shooting

in the apartments so how they know that the shooting came from

my apartment?” Perkins and Chandler came inside and told Glover

to “get the kids out” and “[g]et the stuff out” and that they were

“going to see about [Menefee].”

     According to J.R., both men had guns and one of the men had

an “AK” or a “big gun” with a “strap around the shoulder.” The men

were “just walking around trying to get stuff out the house,” and

they took Menefee’s “[g]uns and money out of [a] drawer.” The men

also asked repeatedly, “What happened to [Menefee],” and they

asked J.R. “where [Menefee’s] personal stuff was, his gun and the

weed and stuff.” When J.R. responded that she did not know, the

men told her to “go back downstairs,” and she did. During that time,

Menefee was lying on the floor, “coughing up blood” and “trying to

say something.”

                                  6
     A.R. testified that, when she came upstairs to Glover’s

apartment after the shooting, she saw Menefee “on the floor with a

pillow over his chest,” “trying to breathe.” She also saw two men

“coming in and out taking stuff out the house. . . [l]ike I guess bowls

and stuff. Like spoons, stuff like that. Just stuff out the kitchen.”

A.R. testified that the two men were not trying to help Menefee and

that they told her and J.R. to leave the room. One of the men had

“pretty long” dreadlocks, “like probably back like past his

shoulders.”

     Menefee died by the time the police arrived on the scene. An

autopsy revealed that he suffered a gunshot wound to his arm and

a fatal gunshot wound to his chest. A bullet was recovered from

Menefee’s body that a firearms examiner with the Georgia Bureau

of Investigation later testified was consistent with having been fired

from a revolver. Police officers found numerous shell casings and

bullets inside the apartment that had been fired from at least three

different firearms. At trial, a firearm and ballistics expert testified

that none of the shell casings were consistent “with an assault-style

                                  7
rifle such as an AK.”

     Menefee’s sister, Twanesa Broughton, was alerted to the

shooting shortly after it happened and drove to the scene.       On

arrival, she saw “a lot of people out, police, ambulance.” Broughton

testified that Chandler came up to her and “started telling [her] how

he held [Menefee] and watched him take his last breath.” Broughton

did not observe any blood on Chandler, but noted that he “had on all

black that night.” Broughton saw Perkins, Demario Franklin, and

another co-defendant at Menefee’s funeral, which occurred a week

after the shooting.

     Taliah Knox, who was acquainted with Perkins and the other

co-defendants, as well as with Menefee, testified that earlier on the

day of the crimes, she overheard Perkins, Chandler, Franklin, and

at least one other man talking “about a possible robbery that was

supposed to go on.” Knox testified: “I can’t recall everything but it

was like it needs to happen and then from there it was, like, how it

was going to be planned out or whatever.” Later that night, Knox

was conducting a “marijuana transaction” near the side of the

                                 8
building where Glover lived when she “heard gunshots” and “noises

and stuff and . . . a conversation where it was, like, well, is he dead

or you think he dead or whatever.”        She then saw “four males

running, ski masks on. One had dreads on the ski mask, the other

one no hair. They were running and one jumped over the . . . back

gate in the back and the other ones was running . . . like toward the

car.” Asked what the men were wearing, Knox testified that she saw

“Timberland boots, a pair of Air Max [shoes], pants, dark colored

pants.” She also saw the men take off their “ski masks,” revealing

them to be “Franklin, Jamal [Chandler], Andreas [Perkins], and the

other guy with the Air Max.”       She saw the men carrying “a 9-

millimeter” and a “big gun,” which she also described as an “assault

rifle.”

      Knox heard Chandler “cussing” and saying, in reference to

Menefee, “f**k that n***a.”      Knox also heard “all” of the men

discussing that “the daughter may have seen it. It wasn’t—this s**t

wasn’t supposed to go down like that and what the hell they gone

do.” Later, during an interview with Detective Summer Benton,

                                  9
Knox identified Perkins and the other three co-defendants in a

photographic lineup. 4

     At trial, Detective Benton testified about other evidence that

implicated Perkins and his co-defendants in Menefee’s death.

Among other things, Detective Benton had interviewed Rayonda

Wynn, who had dated Chandler. 5 Wynn was with Chandler and

Perkins when they found out that Franklin had been arrested for

Menefee’s murder. Wynn told Detective Benton that Perkins and

Chandler “were extremely upset that Mr. Franklin was going to

snitch on them and their involvement in this case.” Wynn also told

Detective Benton that Chandler and Menefee “were not close and

that Mr. Chandler did not like Mr. Menefee at all and when Wynn

was told that [Chandler] was helping out [with matters after

Menefee’s death], she immediately thought that he was involved in



     4   Knox was not asked to make an in-court identification.

     5  Wynn testified at trial, but after she repeatedly responded “I don’t
remember” about what she said to Detective Benton during an earlier
interview, portions of her recorded interview with Detective Benton were
played for the jury.

                                      10
the homicide.”

      Detective Benton also interviewed Charmaine Turner, who

was braiding A.R.’s hair on the night of the murder. During that

interview, a recording of which was played for the jury, 6 Turner said

that she heard four or five gunshots that night, and shortly

afterward, she looked through the window and saw Perkins and

Chandler running, with Chandler holding a handgun and Perkins

holding a “big gun” that looked like a “chopper.” Turner identified

Perkins and Chandler from photographic lineups during the

investigation.

      Perkins and Chandler, who ultimately elected not to testify at

trial, each gave voluntary statements to Detective Benton upon their

arrests about two weeks after the crimes and after being given

Miranda warnings. 7 Both men denied participating in the burglary




      6The audio recording of Turner’s interview was played for the jury,
without objection, after she testified that she could not recall several
statements she made.

      7   See Miranda v. Arizona, 384 U.S. 436, 471 (86 SCt 1602, 16 LEd2d 694)
(1966).
                                       11
of Glover’s apartment and the shooting of Menefee, but both

admitted entering Glover’s apartment shortly after the crimes in the

apartment took place.

     Among other things, Perkins told Detective Benton that “after

he heard the shooting, he ran down to Mr. Menefee’s home but before

he got all the way there, he went to another apartment, grabbed a

shotgun, came back, realized the police were probably on the way,

then ran back to that apartment, put the shotgun up and then came

back into the apartment . . . , and then kneeled down next to

[Menefee] and held him . . . and then the police arrived.” Perkins

said he was wearing “white jeans or white pants, a black top and tan

Timberland boots” that night and that “no one was in the apartment

with him when Mr. Menefee died.”

     For his part, Chandler told Detective Benton that Menefee was

“like another brother to him,” that he was “holding” Menefee as he

was bleeding, and that “he was the one holding Mr. Menefee and no




                                12
one else was in the apartment when Mr. Menefee died.”8 Detective

Benton testified that she found this discrepancy “[e]xtremely odd.”

     At trial, Perkins did not present any defense witnesses. But

during the cross-examinations of then-14-year old J.R. and of

Glover, Perkins’s lawyer and some of the counsel for Perkins’s co-

defendants tried to establish that Glover purposefully let the four

men inside the apartment the night Menefee was killed. In this

vein, J.R. testified on cross-examination about three “odd” events

that happened earlier on the day of the crimes. First, she went for

a walk with Glover and Glover’s son, during which they encountered

“a man with dreads” who was called “Chinese.” That man “threw a

thumbs up at [Glover] and then ran over there and said hey,” which

J.R. though was “kind of odd.” Second, Glover “was on the phone all

night and she was telling her friend . . . something about some cake

or something like that. They were going to pick up some cake. She

told her to jump over the gate.” Third, a person with “dreads” came



     8  However, both Chandler and Perkins told Detective Benton that they
“didn’t have a drop” of Menefee’s blood on them.
                                   13
to the apartment to buy marijuana, which J.R. thought was “odd”

because “when he came in, he was counting heads. It was like he

was counting heads. He was looking around at everybody.” J.R.

testified that this man “looked kind of like [Perkins],” but that she

was not certain about his identity.

     J.R. further testified that, before Menefee went to sleep on the

night of the crimes, he said “not to answer the door for anyone” and

that Glover was “in a position to hear [him] say that.” Finally,

Glover admitted on cross-examination that the apartment door had

a peephole; that, before Menefee fell asleep, he told Glover not to

answer his phone; and that generally speaking, people would not be

granted entry into the apartment unless they had called Menefee

first. Glover could not recall whether Menefee said anything about

answering the door.

     2. Perkins contends that the evidence was insufficient to

sustain his convictions on Count 10 (aggravated assault of Glover),

Count 11 (aggravated assault of J.R.), and Count 12 (burglary in the

first degree). For the reasons explained below, this enumeration of

                                 14
error fails.

     (a)   With regard to the aggravated assault counts, Perkins

argues that the State failed to present evidence sufficient to prove

the allegations as charged in the indictment.              He specifically

contends that each of the two counts at issue (Counts 10 and 11)

charged that Perkins committed the aggravated assaults “by

shooting at, toward, and in the direction of” the victims.              But

according to Perkins, “no witness testified that Perkins actually

possessed a handgun,” and the evidence presented at trial did not

show that the armed intruders fired “at, toward, and in the direction

of” either J.R. or Glover. 9

     When evaluating a challenge to the sufficiency of the evidence

as a matter of constitutional due process, we view all of the evidence

presented at trial in the light most favorable to the verdicts and ask

whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt of the crimes of which he was


     9  Perkins characterizes this enumeration as a “fatal variance” between
the indictment and the proof at trial, but the argument he makes on appeal is
essentially about the sufficiency of the evidence.
                                     15
convicted. See Jones v. State, 304 Ga. 594, 598 (820 SE2d 696)

(2018) (citing Jackson v. Virginia, 443 U.S. 307, 318-319 (99 SCt

2781, 61 LE2d 560) (1979)). We leave to the jury “the resolution of

conflicts or inconsistencies in the evidence, credibility of witnesses,

and reasonable inferences to be derived from the facts.” Smith v.

State, 308 Ga. 81, 84 (839 SE2d 630) (2020).

     Here, the jury was authorized to infer that the four armed men

who burglarized Glover’s apartment and shot Menefee fired “at,

toward, and in the direction of” Glover and J.R. On that point,

Glover testified that when she retrieved cash from the kitchen

drawer and gave it to the men, “they start[ed] going out the door and

as they went out the door, they started shooting.” She also testified

that, “[w]hen they went out the door, the last person turned around

like slanted as he was going out the door and started shooting inside

the apartment.” Likewise, J.R. testified that she heard “a lot of

gunshots as [the men] were going out the door.” According to both

J.R. and Glover, J.R. was in the living room when her father was

shot and killed, and Glover was in either the living room or the

                                  16
kitchen. Photographs and a diagram of the apartment that were

admitted as evidence at trial show that the apartment was small,

that the living room and kitchen were connected, and that the door

through which the armed men left opened directly into the living

room. Viewed in the light most favorable to the verdicts, a jury

reasonably could infer from this evidence that—at the least—as the

armed men fled after burglarizing Glover’s apartment and shooting

Menefee, they shot from the doorway or outside the apartment

toward or into the apartment where J.R. and Glover remained.

     Moreover, the jury was authorized to conclude that Perkins

was part of the group of men who shot at or toward J.R. and Glover.

To that end, the State presented evidence that Perkins and his co-

defendants were discussing plans to commit a robbery hours before

the crimes; that after the crimes, the same four men were seen

running out of Glover’s apartment building, carrying firearms,

taking off ski masks, and discussing the crimes; that Perkins and

Chandler re-entered Glover’s apartment shortly after Menefee’s

shooting under the guise of providing assistance; and that Knox and

                                17
Turner positively identified Perkins from photographic lineups as

one of the four men who committed the crimes.          The jury was

therefore authorized to conclude that Perkins was at least a party to

the crime of the aggravated assaults of J.R. and Glover. See OCGA

§ 16-2-20 (a) (“Every person concerned in the commission of a crime

is a party thereto and may be charged with and convicted of

commission of the crime.”). See also Broxton v. State, 306 Ga. 127,

136-137 (829 SE2d 333) (2019) (holding that the evidence was

sufficient to support defendant’s convictions, including as a party to

a crime, as one of four gunmen who shot victims).

      (b) Perkins contends that the evidence was not sufficient with

respect to his conviction for first-degree burglary because the State

did not establish that Glover’s apartment was also Menefee’s

“dwelling,” as charged in the indictment. See OCGA § 16-7-1 (b) (“A

person commits the offense of burglary in the first degree when,

without authority and with the intent to commit a felony or theft

therein, he or she enters or remains within an occupied, unoccupied,



                                 18
or vacant dwelling house of another . . . .”). 10 We disagree.

      At trial, evidence was presented that on the night of the crimes,

Menefee was sleeping over at Glover’s apartment while his minor

daughters were also there visiting. Multiple witnesses—including

Menefee’s sister and his daughter—confirmed that Menefee was

“living” in Glover’s apartment. And even though other evidence was

presented that Menefee only slept over at Glover’s apartment

“sometimes,” the jury was authorized to infer that Glover’s

apartment nonetheless constituted Menefee’s “dwelling.” See OCGA

§ 16-7-1 (a) (1) (“‘Dwelling’ means any building, structure, or portion

thereof which is designed or intended for occupancy for residential

use.”). See also Murphy v. State, 238 Ga. 725, 728-729 (234 SE2d

911) (1977) (noting that “‘ownership . . . is not an essential

ingredient to proving that the premises entered were ‘the dwelling

house of another’ within the meaning of our burglary law,” and




      10 Count 12 of the indictment alleged, in relevant part, that Perkins and
his co-defendants committed burglary in the first degree when they, “on the
26th day of January, 2014, did without authority and with intent to commit a
theft therein, enter the dwelling house of Randy Jerome Menefee.”
                                      19
holding that the victim’s testimony “that she lived with her parents,

that her father was R.M., and that she was at his home when the

crimes occurred . . . adequately established that the premises

entered by defendant were the ‘dwelling of R.L.M.’ as charged in the

[burglary count of the] indictment”); Frazier v. State, 352 Ga. App.

98, 101 (834 SE2d 107) (2019) (evidence that a victim “stayed in [a]

camper for two or three days at a time during deer-hunting season,

six or seven times a year” and that he “kept mattresses, lights, . . .

and other camping and hunting supplies in the camper” sufficient to

support the “dwelling” aspect of a burglary conviction). 11

      Perkins also contends that the State failed to prove the

“without authority” element of first-degree burglary because Glover

opened the door for the men who then burglarized her apartment



      11 Perkins cites a handful of Court of Appeals cases to support his
argument that the State failed to prove that Glover’s apartment constituted
Menefee’s “dwelling,” as alleged in the indictment. But none of those cases are
availing: one rejected a similar argument, see Edward v. State, 261 Ga. App.
57, 58 (581 SE2d 691) (2003); one held that a house under construction
satisfied the requirements of the burglary statute, see Sanders v. State, 293
Ga. App. 534, 537 (667 SE2d 396) (2008); and another held that a house that
was occasionally occupied by the victim constituted his “dwelling house,” see
Earnest v. State, 216 Ga. App. 271, 271 (543 SE2d 818) (1995).
                                      20
and killed Menefee, and because there was “no evidence that Glover

refused to open the door or first asked the men to reveal their

identities.” This argument fails because J.R. testified that Menefee

told her “not to answer the door for anyone” that night, and both

J.R.’s and Glover’s testimony indicated that Glover opened the door

to the gunmen unwittingly, thinking that J.R.’s sister, A.R., was

returning from having her hair braided downstairs—not that four

armed men would barge into the apartment.               Under these

circumstances, reasonable jurors could infer that Glover did not

authorize four masked, armed men to enter her apartment. See

Thomas v. State, 292 Ga. 429, 431-432 (738 SE2d 571) (2013) (in

rejecting appellant’s claim that the State did not prove the “without

authority” requirement of a burglary charge, noting that “merely

opening one’s front door in response to a knock is not, ipso facto, an

invitation to the visitors to come into one’s home—particularly to

strangers who come knocking in the middle of the night”—and

affirming the burglary conviction). The State therefore presented

sufficient evidence for a reasonable jury to conclude that Perkins

                                 21
entered Menefee’s “dwelling” “without authority,” and that he was

guilty beyond a reasonable doubt of the first-degree burglary charge

of which he was convicted. See Jackson, 443 U.S. at 319. In sum,

the evidence presented at trial and outlined in part above was

sufficient as a matter of constitutional due process for a rational

trier of fact to have found Perkins guilty beyond a reasonable doubt

of the aggravated assault and burglary counts of which he was

convicted. See Jackson, 443 U.S. at 319; OCGA §§ 16-7-1; 16-5-21.

     3. Perkins contends that the trial court erred when it denied

his motion for mistrial after a witness impermissibly made a

reference to a gang and when the trial court gave a curative

instruction that repeated the word “gang.”

     As an initial matter, it is undisputed that the trial court had

entered a pretrial order excluding all evidence of gang activity or

affiliation in Perkins’s second trial. However, during the direct

examination of Menefee’s sister, Broughton, the following exchange

occurred:

     [PROSECUTOR:]        At any point did you attempt to look

                                22
      up any information on Instagram for any information
      associated with this case?

      [BROUGHTON:]            I did. In the beginning, like I said, it
      was a lot of vigils, a lot of stuff that we wasn’t aware of, a
      lot of people and things were being said so we went on
      Instagram. I particularly went on Instagram and screen
      sho[t]ted items that referred to the defendants being a
      part of a gang.

      [PROSECUTOR:] Okay. Now, when you say screen
      shot[t]ed, what exactly are you referring to?

      [BROUGHTON:]         It’s when you go on and you can
      actually take a picture of a picture that’s there.

(Emphasis supplied.) At that point, Chandler’s attorney objected,

and Perkins and his co-defendants collectively moved for a mistrial

on the ground that Broughton’s “gang” reference violated the

pretrial order. 12

      During the bench conferences that followed, the prosecutor

agreed generally that the State was prohibited from introducing



      12Perkins contends that the trial court’s denial of the motion for mistrial
was particularly harmful because Broughton’s reference to a gang was related
to five photographs that were later admitted into evidence. According to
Perkins, those photographs “showed the jury why Broughton thought the
defendants were in a gang.” But as we explain below in Division 4, we cannot
say that those photographs—without more—conveyed signs of gang activity
that would be obvious to a reasonable juror.
                                       23
gang-related evidence, but insisted that Broughton’s reference was

“inadvertent.” The prosecutor told the court that he had instructed

Broughton not to discuss anything related to gang activity or to use

the word “gang,” and that his questioning “was not intended to elicit

that answer,” but rather was “intended to lay a foundation to get the

social media evidence” admitted, showing that the co-defendants

spent time together taking photographs that appeared to show them

mourning Menefee’s death. The trial court adjourned for the day

and took the matter under advisement.

     The next day, before the jury entered the courtroom, the trial

court asked the parties: “Are you ready to talk about the motion for

mistrial? . . . I think the defense attorneys made a very timely

objection. So timely that I think with a curative instruction, we can

continue.” The court stated its proposed curative instruction, which

instructed the jurors not to “consider any evidence that the[ ]

defendants are members of a gang or involved in gang activities.”

Before bringing the jury in to give them the proposed instruction,

the court asked the parties for “any input.”       The defendants’

                                 24
attorneys were permitted to confer, and Chandler’s counsel then

responded, “we have discussed it. . . . [W]e feel that any curative

instruction would be insufficient. It’s a bell that cannot be unrung.

It’s inflammatory. Our position is simply [that] an instruction is

insufficient.”

     When the jury was brought back into the courtroom, the trial

court gave the following curative instruction, thus implicitly

denying the defendants’ motion for a mistrial:

           Ladies and gentlemen of the jury, yesterday the last
     question asked by the prosecutor of the witness on the
     witness stand was this: At any point did you attempt to
     look up any information on Instagram or any information
     associated with this case. Her response was I did, which
     is the answer to the question. But then she went further
     and volunteered information that was nonresponsive to
     the question not asked by the prosecutor and it is: In the
     beginning like I said, it was a lot of vigils, a lot of stuff
     that we wasn’t aware of, a lot of people and things being
     said so we went on Instagram. I particularly went on
     Instagram and screen shot[t]ed items that referred to the
     defendants being part of a gang. That was nonresponsive,
     not called for by the prosecutor’s question. It was
     volunteered.

          I charge you and instruct you that these defendants
     are not being prosecuted as members of a gang or any
     gang activity whatsoever. The Court on its own motion

                                  25
     strikes the nonresponsive part of this witness’s answer
     and therefore [it] is not evidence before you. I remind you
     that your oath that you took, you swore to make your
     decision based upon the evidence. That evidence is no
     longer evidence for you. You may not consider any
     evidence that the defendants are members of a gang or
     involved in gang activities from any evidence in this trial
     henceforth, including but not limited to the part that this
     witness’s testimony said that I have labeled
     nonresponsive. You should in fact disabuse your minds of
     it completely. It should not be part of your discussions or
     deliberations or take any part in your decision making
     process. That being said, we may continue with the
     examination.

Neither Perkins nor his co-defendants renewed objections to the

instruction or the motion for mistrial after the instruction was given,

and the prosecutor continued examining Broughton about the

photos she found on Instagram.13

     “[T]he decision to grant a mistrial is within the discretion of

the trial court and will not be disturbed on appeal unless there is a

showing that a mistrial is essential to the preservation of the right

to a fair trial.” Walker v. State, 306 Ga. 44, 49 (829 SE2d 121) (2019)



     13   Other than the five photos Broughton identified from Instagram,
Perkins does not allege that any other gang-related evidence was introduced
at trial.
                                    26
(citation and punctuation omitted). Pretermitting whether Perkins

properly preserved this claim, we conclude that the trial court acted

within its discretion to conclude that a mistrial was not necessary to

preserve Perkins’s right to a fair trial.       The prosecutor had

instructed Broughton not to make any reference to gangs;

Broughton mentioned the word “gang” only once and did not

mention Perkins’s name in connection with that reference; and

before the trial court allowed Broughton’s testimony to continue, it

instructed the jury to disregard the reference to a “gang.”       See

Wilkins v. State, 308 Ga. 131, 137 (839 SE2d 525) (2020) (trial court

did not abuse its discretion in denying mistrial where witness’s

potentially inadmissible hearsay reference to the “murder weapon”

was “a passing reference that was contrary to the directions given

by the prosecutor; the statement did not link the weapon to

Appellant; [and] the jury was promptly instructed to disregard the

comment . . .”).

     Moreover, the trial court’s curative instruction to the jury

included a strong and clear admonition that “these defendants are

                                 27
not being prosecuted as members of a gang or any gang activity

whatsoever” and that “[y]ou may not consider any evidence that the

defendants are members of a gang or involved in gang activities from

any evidence in this trial henceforth, including but not limited to the

part that this witness’s testimony said that I have labeled

nonresponsive.” The trial court concluded by instructing the jury,

“[y]ou should in fact disabuse your minds of it completely.”

     It is well established that a trial court “can negate the

potentially harmful effect of improperly introduced evidence by

prompt curative instructions rather than by granting a mistrial.”

Walker, 306 Ga. at 49, and juries “are presumed to follow curative

instructions in the absence of proof to the contrary,” Rosser v. State,

308 Ga. 597, 603 (842 SE2d 821) (2020) (citation and punctuation

omitted). Perkins does not argue that this presumption does not

apply here, but rather that Broughton’s testimony “could only be

remedied by a mistrial” because the curative instruction itself

referenced the word “gang” four times.     We disagree and conclude

that the trial court did not abuse its discretion by providing a

                                  28
curative instruction that (among other things) acknowledged

Broughton’s singular reference to a gang, informed the jury that the

court had stricken that aspect of Broughton’s testimony as

nonresponsive, and made clear that the jury was not permitted to

“consider any evidence that the defendants are members of a gang

or involved in gang activities from any evidence in this trial.” See

Lee v. State, 306 Ga. 663, 669 (832 SE2d 851) (2019) (“[A] trial court

acts within its discretion when it provides adequate curative

instructions to the jury to cure any prejudice stemming from the

introduction of improper evidence.”). See also Smith v. State, 302

Ga. 699, 701-702 (808 SE2d 692) (2017) (holding that trial court’s

“thorough curative instruction,” mentioning “drugs” four times in

instructing the jury that a witness’s reference to drugs was to be

disregarded, was “sufficient to counter any alleged harm caused by

the witness’s brief statement”); Coleman v. State, 301 Ga. 720, 722

(804 SE2d 24) (2017) (concluding there was “no error in the trial

court’s refusal to grant a mistrial,” in part because the court gave a

“lengthy curative instruction to the jury, telling the jurors that the

                                 29
[testimony in question] was inadmissible . . . and that they should

disregard that evidence in its entirety, not hold it against

[defendant] in any way, and not weigh it or consider it in any

manner in [their] deliberations in this case”) (punctuation omitted).

Perkins’s claim therefore fails.

     4. Perkins contends that the trial court abused its discretion in

admitting five photographs—State’s Exhibits 87, 129, 167, 168 and

169—Broughton referenced in her testimony. It is undisputed that

all of these exhibits are photographs taken at memorials or vigils

that were held for Menefee several days after his death.          The

photographs Perkins objected to depicted the following: Exhibit 87

shows Chandler wearing pants labeled with “RIP” in red ink;

Exhibit 129 shows Perkins holding a red candle while wearing a red

undergarment that is visible and a red or maroon jacket and holding

a rifle; Exhibit 167 shows Chandler wearing his “RIP” pants,

Franklin wearing a red hat, making hand gestures, and smoking,

and another man making a similar hand gesture and wearing red

shoes and a hat with “SMM” on it; Exhibit 168 shows Franklin

                                   30
making hand gestures; and Exhibit 169 shows Franklin in Glover’s

apartment smoking, holding a red candle, and wearing red gloves.

Perkins argues that the photographs were “highly prejudicial” and

violated OCGA § 24-4-403 (“Rule 403”) because the clothing worn by

the men depicted in the photographs suggested a gang affiliation

and the men could have been viewed as “making signs that could be

construed as gang[-]affiliated.”

     “The admission of evidence lies within the sound discretion of

the trial court, whose decision will not be disturbed on appeal absent

a clear abuse of discretion.” Harris v. State, Case No. S21A1242,

2022 WL 451871, at *5, __ Ga. __ , __ (869 SE2d 461) (Feb. 15, 2022)

(citation and punctuation omitted). Under Rule 403, “[r]elevant

evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice[.]” “But as we have

repeatedly explained: Rule 403 is an extraordinary remedy, which

should be used only sparingly, and the balance should be struck in

favor of admissibility.” Carston v. State, 310 Ga. 797, 803 (854 SE2d

684) (2021) (citation and punctuation omitted). Therefore, when we

                                   31
review the Rule 403 balancing test, “we look at the evidence in a

light most favorable to its admission, maximizing its probative value

and minimizing its undue prejudicial impact,” id. (citation and

punctuation omitted), and “the trial court’s decision will not be

disturbed unless there is a clear abuse of discretion,” West v. State,

305 Ga. 467, 473 (826 SE2d 64) (2019) (citation and punctuation

omitted).

     At trial, and again in evaluating Perkins’s motion for new trial,

the trial court considered Perkins’s arguments and the State’s

response that the colors and gestures were incidental and that

testimony would not be, and was not, elicited about their meaning.

In denying Perkins’s motion for new trial, the trial court concluded

that the five photographs “were relevant to show multiple facts at

issue at trial and . . . that their probative value was not substantially

outweighed by a danger of unfair prejudice.” It also found that all

of “the pictures were intrinsic evidence and thus Rule 404 (b) [OCGA

§ 24-4-404 (b)] did not apply to it.”

     We see no abuse of discretion in the trial court’s conclusion

                                   32
under Rule 403 that the probative value of the photographs was not

substantially outweighed by the danger of unfair prejudice. First,

the only photograph that depicts Perkins is Exhibit 129, which

shows him in possession of a rifle slung over his shoulder by a strap

while holding a red candle.          That image corroborated multiple

witnesses who testified that they saw Perkins at or around the time

of the crimes carrying a gun that they characterized as an “assault

rifle,” “AK,” “chopper,” or “big gun” with a “strap around the

shoulder”—evidence that was indisputably probative of the State’s

case. Under these circumstances, the trial court did not abuse its

discretion by concluding that the probative value of the photograph’s

depiction of Perkins holding a rifle was not substantially outweighed

by the danger of unfair prejudice. 14 See Harris, 2022 WL 451871, at


      14 Moreover, to the extent Perkins complains that he was wearing some
red clothing and holding a red candle in Exhibit 129, thus implying that he
was affiliated with a gang, we cannot say that a reasonable juror would reach
such a conclusion—especially given the curative instruction the trial court
gave during Broughton’s testimony, and given that the jury did not hear any
evidence connecting any specific color to gang activity. Cf. Jones v. State, 310
Ga. 886, 890-891 (855 SE2d 573) (2021) (in evaluating whether trial counsel
failed to present evidence of other peoples’ gang membership, noting that
“aside from testimony that some people at the gathering were flashing gang

                                      33
*5, __ Ga. at __ (no abuse of discretion in admitting social media

posts, which included a photograph of a gun that defendant claimed

to possess, because they were relevant and did not violate Rule 403);

Lyons v. State, 309 Ga. 15, 23 (843 SE2d 825) (2020) (no abuse of

discretion in admitting photograph from social media showing

defendant in possession of a gun because it “was relevant to show

that [he], at some point, possessed the type of gun used in the crimes

at issue,” and “[t]he probative value of this evidence was not

substantially outweighed by its prejudice”).

      The other four photographs depicted only Perkins’s co-

defendants. But even assuming, without deciding, that the trial

court abused its discretion in admitting these photographs, any such

error was harmless. “The test for determining nonconstitutional

harmless error is whether it is highly probable that the error did not

contribute to the verdict.” Cook v. State, 312 Ga. 299, 302 (862 SE2d



signals, the defense presented no evidence [at trial] that any of the attendees
was a gang member” and “the State countered the defense’s argument” that
“several people seen in [a] video . . . and wearing red hoodies were members of
the Bloods gang” with “evidence that the red clothing merely represented the
colors of Cairo High School”).
                                      34
510) (2021) (citation and punctuation omitted).                   And “[i]n

determining whether the error was harmless, we review the record

de novo and weigh the evidence as we would expect reasonable

jurors to have done so.” Kirby v. State, 304 Ga. 472, 478 (819 SE2d

468) (2018) (citation and punctuation omitted).

      Here, as with Exhibit 129, we cannot say that a reasonable

juror would discern solely from pants with “RIP” on them, a hat with

“SMM” on it, hand gestures, or red items—aspects of the four

photographs Perkins points to on appeal—as suggesting that he and

his co-defendants were affiliated with a gang. 15 Indeed, the State

made no argument at trial that the photographs depicted gang

affiliation or activity. Neither has Perkins presented any evidence

showing that the photographs depicted gang affiliation or activity.

Moreover, as with Exhibit 129, the four other photographs were

admitted into evidence shortly after the trial court instructed the

jury not to “consider any evidence that the defendants are members


      15 Perkins argues on appeal that “SMM” stands for “Sex, Money,
Murder,” a division of the Bloods gang, and that the hand gestures depicted in
the photographs are gang signs.
                                     35
of a gang or involved in gang activities from any evidence in this

trial,” which diminished any potential prejudicial effect of the

photographs, and the State also presented strong independent

evidence of Perkins’s guilt apart from the photographs. See Rosser,

308 Ga. at 603 (“[J]uries are presumed to follow curative

instructions in the absence of proof to the contrary.”); Lofton v. State,

309 Ga. 349, 357 (846 SE2d 57) (2020) (admission of photographs

showing defendant with handguns was harmless in part because the

State “presented strong independent evidence of [the defendant’s]

guilt”). We thus conclude that it is highly probable that admission

of the four photographs did not contribute to the verdicts against

Perkins. See Lofton, 309 Ga. at 357-358. Cf. Cushenberry v. State,

300 Ga. 190, 197 (794 SE2d 165) (2016) (any error under the old

Evidence Code in admitting allegedly prejudicial comments made by

other people about gang-related photographs obtained from social

media was harmless because the comments were not made “by or

directly related to the defendant” and therefore had little probative



                                   36
value or prejudicial effect). 16

      5.   Perkins     contends     that    he   received     constitutionally

ineffective assistance when his trial counsel failed to request a

pattern jury instruction on “witness leniency” and an instruction on

accomplice corroboration.          See Georgia Suggested Pattern Jury

Instructions, Vol. II: Criminal Cases (“Pattern Instruction”) §§

1.31.8017 and 1.31.92 (2016).18


      16 Perkins also contends that admission of all of five photographs violated
OCGA § 24-4-404 (b) (“Rule 404 (b)”), which generally prohibits “[e]vidence of
other crimes, wrongs, or acts” to prove character but permits such evidence for
“other purposes.” As noted above, however, the trial court concluded that “the
pictures were intrinsic evidence” that was not subject to Rule 404 (b), and we
see no abuse of discretion in that ruling. See Gialenios v. State, 310 Ga. 869,
882 (855 SE2d 559) (2021) (no abuse of discretion in admitting as intrinsic
evidence photographs related to defendant’s conduct the days and weeks after
the murder), disapproved on other grounds by Outlaw v. State, 311 Ga. 396
(858 SE2d 63) (2021). See also Lofton, 309 Ga. at 357 (noting that trial court
properly admitted a social-media photograph posted “just hours before the
shooting in which he was holding the handgun used to kill [the victim]” as
intrinsic evidence).

      17Pattern Instruction § 1.31.80 provides:
      In assessing the credibility of a witness, you may consider any
      possible motive in testifying, if shown. In that regard you are
      authorized to consider any possible pending prosecutions,
      negotiated pleas, grants of immunity or leniency, or similar
      matters. You alone shall decide the believability of the witnesses.

      18Pattern Instruction § 1.31.92 provides:
      The testimony of the accomplice alone is not sufficient to warrant

                                       37
     To prevail on a claim of ineffective assistance of counsel, a

defendant generally must show that counsel’s performance was

deficient and that the deficient performance resulted in prejudice to

the defendant. See Strickland v. Washington, 466 U.S. 668, 687-695

(104 SCt 2052, 80 LE2d 674) (1984); Wesley v. State, 286 Ga. 355,

356 (689 SE2d 280) (2010).          To satisfy the deficiency prong, a

defendant must demonstrate that his attorney “performed at trial in

an objectively unreasonable way considering all the circumstances

and in the light of prevailing professional norms.” Romer v. State,

293 Ga. 339, 344 (745 SE2d 637) (2013); see also Strickland, 466

U.S. at 687-688. This requires a defendant to overcome the “strong

presumption” that trial counsel’s performance was adequate. See

Strickland, 466 U.S. at 689; Marshall v. State, 297 Ga. 445, 448 (774

SE2d 675) (2015). To satisfy the prejudice prong, a defendant must

establish a reasonable probability that, in the absence of counsel’s




     a conviction. The accomplice’s testimony must be supported by
     other evidence of some type, and that evidence must be such as
     would lead to the inference of the guilt of the accused independent
     of the testimony of the accomplice. . . .
                                     38
deficient performance, the result of the trial would have been

different. See Strickland, 466 U.S. at 694. “If an appellant fails to

meet his or her burden of proving either prong of the Strickland test,

the reviewing court does not have to examine the other prong.”

Lawrence v. State, 286 Ga. 533, 533-534 (690 SE2d 801) (2010).

     (a) Perkins’s first claim centers on Knox’s testimony during

Perkins’s first trial, when she testified that there was “no reason”

she was near Glover’s apartment on the night of Menefee’s murder,

in contrast to her testimony during the second trial that she was

there to purchase marijuana. 19 Perkins now argues that his trial

counsel was deficient because he did not request Pattern Instruction

§ 1.31.80 at the second trial.

     To begin, Perkins has not established that Knox had any

“pending prosecutions, negotiated pleas, grants of immunity or

leniency, or similar matters” that would make Pattern Instruction

§ 1.31.80 applicable. But in any event, the trial court adequately



     19 This admission came to light during Knox’s cross-examination at
Perkins’s second trial when she admitted to “[l]ying about the marijuana.”
                                   39
covered the applicable law in the instructions it gave the jury on

witness credibility and impeachment. See Lee v. State, 281 Ga. 776,

777-778 (642 SE2d 835) (2007) (the “possible motive, interest, or bias

of the State’s witnesses” was “adequately covered” by the instruction

that the jury “was the arbiter of each witness’s credibility and that

it should give consideration to each witness’s interest or lack thereof

in the outcome of the case”). See also Note to Pattern Instruction

§ 1.31.80 (citing Lee and stating that Pattern Instruction

§ 1.31.80 is “[a]dequately covered by [a] general credibility charge”).

In so doing, the trial court explained that the jury had the duty to

determine witnesses’ credibility and that it could consider all the

facts and circumstances of the case—including the witnesses’

“interest or lack of interest in the outcome of the case and their

personal credibility as [the jury] observe[d] it,” “evidence offered to

attack or cast doubt upon or challenge the credibility or believability

of or cause [the jury] to disbelieve any such witnesses,” and “any

inconsistency in a witness’s pretrial statements and testimony when

compared to the same witness’s trial testimony.”         As a result,

                                  40
Perkins has not established that he suffered prejudice from his trial

counsel’s failure to separately request Pattern Instruction § 1.31.80,

and his claim fails. See Stafford v. State, 312 Ga. 811, 821 (865 SE2d

116) (2021) (holding that because jury was “properly and adequately

instructed on proximate cause, . . . [a]n additional jury charge on

unforeseen or intervening cause was unnecessary,” and the

defendant “ha[d] not shown prejudice from the lack of such request”

to support his claim of ineffective assistance of counsel).

      (b) Perkins contends that his trial counsel performed

deficiently because Glover could be considered Perkins’s accomplice

and Perkins’s trial counsel should have requested Pattern Jury

Instruction 1.31.92.20

      The record shows that at the charge conference, the trial

court—recognizing that none of the co-defendants had requested an




      20 This pattern instruction is based on OCGA § 24-14-8, which provides
that “[t]he testimony of a single witness is generally sufficient to establish a
fact. However, in . . . felony cases where the only witness is an accomplice, the
testimony of a single witness shall not be sufficient.             Nevertheless,
corroborating circumstances may dispense with the necessity for the testimony
of a second witness.”
                                       41
accomplice-corroboration charge—asked the parties if they wanted

the charge to be given.       Perkins’s trial counsel said nothing in

response, and his co-defendants’ attorneys responded that they did

not think any accomplice testimony had been offered and did not

believe an accomplice-corroboration charge was necessary. The trial

court replied, “nobody requested it so I’m giving you an opportunity

and you all agree that’s not necessary.” Neither Perkins’s counsel,

nor any of his co-defendants’ counsel, responded further, and the

trial court did not charge the jury on accomplice corroboration.

     On appeal, Perkins makes little effort to explain how or why

the evidence introduced at trial established that Glover could be

considered an accomplice in the crimes committed against her, her

boyfriend, and his child in Glover’s own apartment; he primarily

points to his trial counsel’s response at the hearing on Perkins’s

motion for new trial agreeing that there was “slight evidence” to

support requesting an accomplice-corroboration charge at trial. 21


     21 Perkins implies that Glover was an accomplice based on evidence
introduced at trial that included J.R.’s testimony that she observed what she

                                     42
However, before he was asked to consider whether slight evidence

supported such a charge, Perkins’s trial counsel was asked if there

was “any strategic reason for not requesting the accomplice

corroboration instruction,” and he responded that his “defense

[theory] was built around sufficiency of the evidence.” He further

testified that he did not “believe that [the accomplice corroboration]

significantly help[ed] under the facts and circumstances of this

case.” On this record, where the evidence supporting an accomplice-

corroboration charge was at best slight, we cannot say that it was

objectively unreasonable for trial counsel to make that strategic

choice about Perkins’s defense theory. See Manner v. State, 302 Ga.

877, 884 (808 SE2d 681) (2017) (even where evidence sufficient to

warrant accomplice-corroboration charge, “it was not objectively

unreasonable for counsel to conclude that any benefit to [the

defendant] in instructing the jury that [his accomplice’s] testimony



characterized as an “odd” conversation between Glover and a man with a
dreadlock hairstyle earlier on the day of Menefee’s murder and evidence that
Glover, without first looking through her apartment door’s peephole, opened to
door to four armed men despite Menefee’s instructions earlier that night “not
to answer the door for anyone.”
                                     43
required corroboration was outweighed by the instruction’s

potential conflict with the theory of defense”). See also Vasquez v.

State, 306 Ga. 216, 230 n.13 (830 SE2d 143) (2019) (“We have

previously recognized that, in the context of a claim of ineffective

assistance of counsel, it may be a reasonable trial strategy for the

defense to forgo a request for an accomplice-corroboration charge

even though it was warranted by the evidence presented at trial.”)

(citations omitted).      Perkins has not established that his trial

counsel performed deficiently, so his claim of ineffective assistance

fails. 22

       Judgment affirmed. All the Justice concur.




        Perkins also argues that the cumulative prejudice of the alleged trial-
       22

counsel deficiencies and trial-court errors entitle him to a new trial. See State
v. Lane, 308 Ga. 10, 17-18 (838 SE2d 808) (2020). For purposes of a
cumulative-error analysis, the assumed trial court evidentiary error is the
admission of four photographs, which we have already determined to be
harmless, and the assumed deficient performance of counsel is failing to
request Pattern Instruction § 1.31.80, which we have already determined did
not prejudice Perkins. We have considered the cumulative effect of this
presumed evidentiary error and presumed deficient performance of counsel
together and conclude that their collective effect is not sufficiently harmful to
outweigh the strength of the properly admitted evidence of Perkins’s guilt so
as to warrant a new trial. See Lofton, 309 Ga. at 366-367; Lyons, 309 Ga. at
26.
                                       44